Jfourtf) Court of
                                    £s>an glntomo, Cexasf

                                        October 27,2014


                                      No. 04-13-00771-CR


                                       Christopher Smith,
                                            Appellant


                                                v.



                                       The State of Texas,
                                            Appellee


                               Trial Court Case No. F-2011-1675-A


                                        ORDER

       The Court has reviewed the record and briefs in this appeal and has determined that oral
argument will not significantly aid it in determining the legal and factual issues presented in the
appeal. See Tex. R. App. P. 39.8. Therefore, all requests for oral argument are denied, and the
cause is advanced for ON BRIEFS submission on December 9, 2014, to the following panel:
Justice Angelini, Justice Marion, and Justice Barnard. All parties will be notified of the Court's
decision in this appeal in accordance with Tex. R. App. P. 48.


       Either party may file a motion requesting the Court to reconsider its determination that
oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See Tex. R. App. P. 39.8. Such a motion should be filed within ten (10)
days from the date of this order.


       It is so ORDERED on October 27,2014.


                                                                     Oaa-
                                                             Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and a/fixed the seal                the said
court on this October 27, 2014.